Citation Nr: 0633636	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-32 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypothyroidism to 
include symptoms of depression, memory loss, and excessive 
sleeping/tiredness, hypersomnia, fatigue.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to August 1995.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied entitlement to 
service connection for depression, adjustment disorder with 
marital problems (claimed as major depression) as well as 
hypothyroidism to include symptoms of depression, memory 
loss, and excessive sleeping/tiredness (claimed as 
hypersomnia, chronic fatigue, excessive sleeping).    

In January 2006, the RO established service connection for 
depression and assigned a 30 percent disability rating.  The 
Board notes that the foregoing issue has not been 
procedurally prepared or certified for appellate review and 
is outside of the scope of this appeal.  Godfrey v. Brown, 7 
Vet. App. 398, 410 (1995).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed hypothyroidism is 
related to her military service or manifested to a 
compensable degree within a year of discharge.    


CONCLUSION OF LAW

Hypothyroidism was not incurred in or aggravated during 
active service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The record shows that the veteran's claim for entitlement to 
service connection for hypothyroidism was denied by the RO as 
not well grounded in its November 1999 rating decision.  The 
RO, however, subsequently notified the veteran in August 2001 
that VA was required to review her claim again in accordance 
with the Veteran's Claims Assistance Act of 2000 (VCAA).  

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in August 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate her claim, which information and evidence that 
she was to provide, and which information and evidence that 
VA will attempt to obtain on her behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service connected 
compensation benefits and asked the veteran to tell VA about 
any additional information or evidence that she wanted the RO 
to try to obtain on her behalf.  The RO also requested that 
the veteran complete and return the enclosed authorization 
and consent to release forms (VA Form 21-4142) so that VA may 
attempt to obtain the veteran's medical records and, 
alternatively, suggested she get the records herself and send 
them to VA.  The RO further asked the veteran to send the 
information describing additional evidence or the evidence 
itself to the RO by October 2001.  Thus, the RO essentially 
asked the veteran to send any evidence in her possession that 
pertained to her claim.  38 C.F.R. § 3.159 (b)(1) (2006).  
Moreover, the RO explained to the veteran that VA may be able 
to pay her back to the date her claim was received if the 
information or evidence was received within one year from the 
date of the letter and VA decided that she was entitled to 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (holding that VCAA notice requirements include the 
elements of effective date and degree of disability).    

The Board further observes that the RO provided the veteran 
with a copy of the January 2002 rating decision, the 
September 2003 Statement of the Case (SOC), and the January 
2006 Supplemental Statement of the Case (SSOC), which 
included a discussion of the facts of the claim, the laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA examination in October 2003.  The veteran's 
service medical records, VA treatment records from October 
1995 to November 2005, and army community hospital records 
dated from February 1995 to December 1998 are also of record.  
The Board notes that the RO also requested treatment records 
dated from October 1996 to approximately February 1998 from 
the Caritas Peace Partnership as identified by the veteran in 
July 1998 correspondence; however, the letter to Caritas was 
subsequently returned as undeliverable.  In September 1998, 
the RO notified the veteran of the letter's return and asked 
the veteran to contact Caritas directly so that her records 
could be sent to the RO.  The RO further noted that the 
requested information should be returned within 60 days from 
the date of the letter or within one year.  The veteran 
responded in October 1998 and furnished an alternate address 
for Caritas.  Although no further request by the RO is 
apparent, the record reflects that the veteran agreed in 
November 1999 that the RO would make a decision based on the 
evidence of record and reconsider her claim if she submitted 
evidence at a later date.  The Board also observes that army 
community hospital records show treatment for hypothyroidism 
during the relevant time period and are of record.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to her appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and 
endocrinopathies such as hypothyroidism become manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Although the veteran has repeatedly asserted that her 
hypothyroidism is related to her military service, the record 
reflects that she lacks the medical expertise necessary to 
diagnose hypothyroidism or render a competent medical opinion 
regarding its cause.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, competent medical evidence showing that her 
hypothyroidism is related to service or manifested to a 
compensable degree within a year of discharge is required.     


III.	Analysis 

There is ample medical evidence of record that the veteran 
currently suffers from hypothyroidism.  Specifically, the 
veteran's VA treatment records and army hospital records 
include multiple findings of hypothyroidism.  The October 
2003 VA examining physician also diagnosed the veteran with 
hypothyroidism.  

Nevertheless, the medical evidence does not show that the 
veteran's current hypothyroidism is related to her military 
service or manifested to a compensable degree within a year 
of her discharge.  The veteran's service medical records are 
absent of any complaints, findings, or treatment for thyroid 
problems and show that she consistently denied any current or 
past thyroid trouble on service reports of medical history 
dated from July 1978 to July 1995.  Indeed, the medical 
records indicate that the veteran first received treatment 
for hypothyroidism in 1997 or 1998, approximately 2 or 3 
years after discharge.  The Board also observes that the 
October 2003 VA examining physician concluded that the 
veteran's hypothyroidism was not related to her military 
service.  Although the VA examining physician considered the 
veteran's assertion that she demonstrated an abnormal TSH in 
October 1995, the physician was unable to identify such a 
finding in the service medical records or in medical records 
dated within one year of the veteran's discharge.  The 
veteran told the VA examining physician that she would fax 
any records reflecting an abnormal TSH in service or within a 
year of discharge; however, the record shows that the veteran 
did not submit to VA any records showing an abnormal TSH for 
that time.  

As the competent medical evidence does not show a nexus 
relationship between the veteran's current hypothyroidism and 
the veteran's military service or that hypothyroidism 
manifestation to a compensable degree within a year of 
discharge, service connection is not warranted.       

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypothyroidism to 
include symptoms of depression, memory loss, and excessive 
sleeping/tiredness, hypersomnia, fatigue is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


